COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 ROSA LERMA,                                                     No. 08-12-00270-CV
                                                 §
                        Appellant,                                    Appeal from
                                                 §
 v.                                                           County Court at Law No. 3
                                                 §
 GERARDO QUINTANA,                                             of El Paso County, Texas
                                                 §
                        Appellee.                               (TC # 2012-CCV03594)
                                                 §

                                  MEMORANDUM OPINION

       Rosa Lerma, Appellant, has filed a motion to dismiss this appeal pursuant to

TEX.R.APP.P. 42.1(a)(2) because the parties have settled the dispute. We grant the motion and

dismiss the appeal. The motion does not reflect that the parties have made any agreement

regarding costs.     Accordingly, costs are taxed against Appellant.             See TEX.R.APP.P.

42.1(d)(absent agreement of the parties, the court will tax costs against the appellant).



August 14, 2013
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.